Simmons, C. J.
1. One of the conditions of the policy of insurance upon which this suit was brought is, that the policy shall be void “if the assured parts with, alienates, or sells his interest in and to the insured animal.” The evidence shows that there were two transfers of the horse which was insured. The first was reported to the agents of the insurance company, and a transfer of the policy to the vendee was ratified by them. The second sale was also reported to the company’s agents, to whom the vendor wrote a note requesting that the policy be transferred to the vendee (the present plaintiff). There was no written transfer of the policy, and no tender of the fee which the company required before making a transfer to which its agents had agreed. The note above mentioned was taken by the vendee of the horse to the secretary of defendant company, and the latter stated that he would transfer the policy upon certain conditions, viz., an examination of the insured animal satisfactory to the company. The horse was never examined, and the failure to make the examination was in no way attributable to the fault or negligence of the agents of the company, nor was the policy ever transferred as requested. The policy was therefore rendered null and void by the sale of the insured animal, and there was nothing done by the company or its agents which can be construed as a waiver of this forfeiture of the policy. The agents of the company did not transfer the policy, nor did they agree unconditionally to do so. An agreement to transfer upon the performance by the policy-holder of a reasonable *298condition, which was never in fact performed, can not amount to a waiver. In the absence of such waiver, the policy was avoided by the sale of the insured horse, and upon the death of the animal the owner could not maintain an action against the company upon such void policy. A statement of an agent of the company, made subsequently to the death of the animal, that the company was liable, did not render it so. It was a mere expression of opinion, and could not serve to change the legal status of the parties to each other. It may be well to note, also, that the plaintiff in this suit made no attempt to comply with the conditions of the policy which require the assured to make proofs of loss, etc. Even had he done so, however, he could have no right of action, as the policy was already forfeited and void.
2. The evidence shows that there was no written transfer of the policy to the present plaintiff. The policy was delivered to him with a note to the secretary of the insurance company, requesting the latter to make the transfer. He neither made the requested transfer nor agreed to do so. There being no transfer in writing, the title to the policy (conceding for the sake of the argument that it was valid and not forfeited by the sale of the insured animal) was not vested in the transferee. Civil Code, § 3077; Turk v. Cook, 63 Ga. 681; Kirkland v. Dryfus & Rich, ante, 127. This action having been brought by the plaintiff in his own name, and the evidence showing that he had not the legal title to the policy sued upon, it follows that a verdict in his favor was. contrary to law.
3. Under the principles announced in the foregoing, the plaintiff could not recover against the defendant in this action, and the trial judge did not err either in sustaining the certio: rari or in rendering final judgment in the case. The plaintiff had possession of a policy of insurance to which he had no legal title, and which had been, under its own conditions, forfeited. It is therefore clear, as matter of law, that another trial in the justice’s court could not possibly result in a legal verdict in his favor. Under such circumstances the trial judge is not only empowered, but required, to render judgment finally disposing of the case. Civil Code, §4652.

Judgment affirmed.


All the Justices concurring.